Citation Nr: 1243869	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  12-10 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 through January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran testified during an August 2012 Travel Board hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During his August 2012 Board hearing, the Veteran testified that his PTSD symptoms had worsened since the February 2011 VA examination.  In a May 2012 letter, the Veteran's treating VA psychologist, T.C.S., opined that the Veteran's PTSD has worsened over the past year and that associated symptoms now prevent the Veteran from obtaining or maintaining employment.

In view of the foregoing, the Veteran must be arranged to undergo a new VA psychiatric examination to ascertain the current severity of his PTSD symptoms, and, to explore whether his PTSD symptoms, acting alone or in combination with his service-connected residuals from malaria, prevent him from securing or maintaining a substantially gainful occupation.  38 C.F.R. § 3.159(c)(4); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to scheduling the examination directed above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the VA must undertake efforts to obtain additional outstanding treatment records.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  A letter must be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for an initial disability rating in excess of 50 percent for PTSD and for a TDIU.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.
	
The Veteran must also be provided a VA 21-4142 release form, and be asked to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided psychiatric treatment since May 2012.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts must be associated with the claims file.  If such efforts yield negative results, a notation to that effect must be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran must then be afforded a VA examination, performed by a psychiatrist or psychologist, to determine the symptoms and current severity of his PTSD, to include the degree of any social and/or occupational impairment.  The claims file must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

An interview of the Veteran, mental status examination, and any other necessary psychiatric tests and studies must be performed.  All subjectively reported symptoms, clinical findings, and the extent of any social and/or occupational impairment caused by his symptoms must be reported.  A multi-axial diagnosis, with a Global Assessment of Functioning (GAF) score must be assigned and the examiner must provide an explanation of the assigned GAF score.  The examiner must also provide an opinion as to whether the Veteran's PTSD, acting alone or in combination with his service-connected residuals of malaria, precludes him from securing and following a substantially gainful occupation.

A typewritten report of the examination must be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered.  

4.  After completion of the above development, the issues of the Veteran's entitlement to an initial disability rating in excess of 50 percent for PTSD and for TDIU must be readjudicated.  If the determination remains adverse to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

